

115 HR 4652 IH: To amend title XIX of the Social Security Act to make permanent the Tennessee disproportionate share hospital (DSH) allotment under the Medicaid program.
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4652IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mrs. Blackburn (for herself, Mr. Cooper, Mr. Roe of Tennessee, Mr. Cohen, Mr. Duncan of Tennessee, Mrs. Black, Mr. Fleischmann, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to make permanent the Tennessee disproportionate
			 share hospital (DSH) allotment under the Medicaid program.
	
 1.Making permanent Tennessee Medicaid DSH allotmentSection 1923(f)(6)(A)(vi) of the Social Security Act (42 U.S.C. 1396r–4(f)(6)(A)(vi)) is amended— (1)in the heading, by striking fiscal years 2015 through 2025 and inserting fiscal year 2015 and each subsequent fiscal year; and
 (2)by striking through fiscal year 2025. 